PER CURIAM.
This cause came on to be heard on the motion of attorneys for appellees to affirm the judgment appealed from by interlocutory appeal pursuant to the rules of this Court and it appearing to the Court from an examination of the record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on interlocutory appeal are without substantial merit and need no further argument ;
It is accordingly ordered, adjudged and decreed that the motion to affirm the inter*231locutory order appealed from be, and the same is, hereby granted, and the order is
Affirmed.
TERRELL, C. J., and THOMAS, HOB-SON, THORNAL and O’CONNELL, JJ., concur.